Casey, J., dissents and votes to reverse in the following memorandum. Casey, J. (dissenting).
I respectfully dissent. I cannot agree that the petitioner was not afforded an opportunity to submit facts in opposition to his disqualification, as the majority has held. The petitioner admittedly received a copy of a letter dated July 7, 1978 from the municipal civil service commission notifying the board of police commissioners that petitioner had to be terminated by reason of being over age at the time of his appointment, in violation of section 58 (subd 1, par [a]) of the Civil Service Law. Conceding that the letter did did not specifically state that the petitioner was being afforded an opportunity to make an explanation and to submit facts in opposition, nevertheless, the petitioner was not terminated until August 28, 1978, and if he had opposition, the time interval from the receipt of the letter to his last day of employment gave him ample opportunity to submit it. The truth is he had no opposition, since the sole reason for his termination was that he was over age at the time of his appointment—a fact he candidly concedes. Furthermore, I do not believe that a failure to be afforded an opportunity to submit facts in opposition, even if found, should result ipso facto in the petitioner’s reinstatement with back pay. In that situation, the most that the petitioner could expect would be a remand to provide him with the opportunity of which he has been deprived. To hold otherwise would allow one who admits his statutory disqualification to be reinstated with back pay, for not availing himself of the opportunity to submit facts in opposition, while one who avails himself of that opportunity runs the risk of legal termination of his employment. Nor can the doctrine of equitable estoppel aid the petitioner. Neither the municipal civil service commission nor the appellant State commission can be estopped where these commissions are exercising statutory authority under the Civil Service Law (Matter of Goldstein v Bartlett, 92 Misc 2d 262, 270, affd 64 AD2d 956). Subdivision 4 of section 50 of the Civil Service Law, in its final paragraph, gives these commissions the authority to investigate the qualifications of an eligible, even after his appointment, and the power to remove an unqualified appointee within three years from the date of appointment. The discovery of this petitioner’s disqualification came in a routine management survey conducted two years after appointment, well within the statutory time period. It is unfortunate for the petitioner that this discovery came so late, for he had performed his duties skillfully and satisfactorily and at all times had acted honestly and candidly. Personal integrity and ability, lack of opportunity to oppose and other considerations, however, cannot convert the *671petitioner’s disqualification by reason of being statutorily over age to qualification. The appellant commission had not only a right but a duty to remove him. (See Spina v County of Chautauqua, 50 AD2d 178.) The judgment of Special Term should be reversed, and the petition dismissed.